Citation Nr: 0936062	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-01 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear. 


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO decision, which 
reopened and denied a claim for service connection for 
bilateral hearing loss.  The Board reopened this issue in 
July 2009, granted service connection for left ear hearing 
loss, and remanded the issue of entitlement to service 
connection for right ear hearing loss.

In April 2009, a videoconference hearing was held before the 
undersigned Veterans Law Judge at the Chicago, Illinois RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The Board notes that a Statement of Accredited Representative 
in Appealed Case has not been submitted since the July 2009 
remand was issued by the Board.  However, as the Veteran's 
claim is being granted, as discussed below, the Board finds 
no harm to the Veteran in proceeding to adjudicate the claim 
on its merits.

 
FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran's right 
ear hearing loss is causally or etiologically related to a 
disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for hearing loss of the right ear is 
warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for hearing loss of the right ear, the benefit sought on 
appeal has been granted in full, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2008); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he was exposed to noise from atomic 
explosion testing conducted in Desert Rock Nevada and 
aircraft engine noise without ear protection.  See Claim, 
September 2005.  At the April 2009 hearing, the Veteran 
asserted that he began experiencing decreased hearing in his 
ears immediately following the explosion and that this 
decreased hearing has continued since that time.

A review of the Veteran's service treatment records does not 
reveal any in-service complaints, treatment, or diagnoses of 
hearing loss of the right ear.  The Veteran was noted as 
scoring a 15 out of 15 bilaterally on his January 1956 
enlistment examination report and a 15 out of 15 bilaterally 
on his December 1958 separation examination report.  His DD-
214 Form reflects that he served as a rifleman.

The Veteran underwent a VA examination in December 2007.  The 
audiological summary report of examination for organic 
hearing loss from this examination report reflected puretone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
65
65
65
Speech recognition ability was 94 percent for the right ear.  
As the auditory threshold did not reach a level of 26 or 
greater for any of the frequencies for the right ear and the 
Veteran's speech recognition was recorded as 94 percent for 
the right ear, the criteria for hearing loss as described 
under 38 C.F.R. § 3.385 was not met for the right ear at this 
examination.  

At the December 2007 VA examination, the examiner reviewed 
the claims file and noted that there are no reports of 
hearing loss in the Veteran's active duty treatment records.  
The Veteran reported noise exposure from small arms during 
exercise maneuvers, riding in helicopters, and being near 
aircrafts in the service.  He denied wearing hearing 
protection.  The examiner noted that the Veteran was a police 
officer for 34 years.  He reported annual target practice at 
a shooting range with ear protection.  He denied recreational 
noise exposure.  Upon examination of the Veteran and review 
of the claims file, the examiner stated that there are no 
reports of hearing loss in his file.  He noted that the 
Veteran has a unilateral hearing loss.  The examiner noted 
that acoustic trauma is a bilateral phenomenon, resulting in 
bilateral hearing loss.  He further noted that the Veteran 
has had noise exposure in his occupation as a police officer.  
The Veteran has also been treated for benign paraoxysmal 
postural vertigo (BPPV) in the past, which is also not a 
service-related condition.  The examiner concluded that it is 
less likely than not that the Veteran's present hearing loss 
is service related.   

The Veteran underwent another VA examination in August 2009.  
The audiological summary report of examination for organic 
hearing loss from this examination report reflected puretone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
25
30
30
40
25
LEFT
35
35
75
70
70
Speech recognition ability was 68 percent for the right ear.  
As the auditory threshold reached a level of 26 or greater 
for at least 3 of the frequencies for the right ear and the 
Veteran's speech recognition was recorded as 68 percent for 
the right ear, the criteria for hearing loss as described 
under 38 C.F.R. § 3.385 have been met for the right ear.  

The examiner at the August 2009 VA examination reviewed the 
claims file and noted the Veteran's report that his hearing 
loss causes him difficulty hearing conversations and he must 
usually ask for repetition.  The examiner noted that the 
Veteran was not in combat and he reported military noise 
exposure from small arms fire during training exercises, 
helicopter noise, and from being near aircraft.  The Veteran 
denied wearing hearing protection devices while in service 
and reported a history of occupational noise exposure from 
working as a police officer for 34 years.  During that time, 
he was required to qualify at the firing range once per year.  
The Veteran indicated that he wore hearing protection devices 
while training.  He denied recreational noise exposure.  Upon 
examination of the Veteran and review of the claims file, the 
examiner determined that, given that the Veteran had normal 
hearing in the right ear on the December 17, 2007 audiogram, 
the Veteran's current right ear hearing loss is not caused by 
or a result of military noise exposure.    

The Board notes that the claims file also contains positive 
opinions linking the Veteran's hearing loss to active duty.  
Specifically, in the March 2008 letter from Dr. R.R.S., M.D., 
it was noted that an audiogram showed elevated thresholds in 
both ears.  The examiner noted that the Veteran served in the 
infantry as a marine and was exposed to loud, heavy weapons 
and explosives without ear protection.  He experienced 
symptoms of damage from the explosions; however, as a marine, 
it was not favorable to complain about symptoms that were 
common and he was told he would "get used to it".  The 
physician noted that noise explosions from these heavy 
weapons are well known to cause hearing loss and tinnitus on 
those who served in the infantry.  The physician concluded by 
determining that the history and findings clearly indicate 
service-connected noise injury to loud noise and explosions 
and opining that the Veteran's bilateral hearing loss is more 
likely than not at least 50 percent probability related to 
military service.  The examiner attached an uninterpreted 
audiogram to his opinion letter.   

In a July 2007 VA treatment record, it was also noted that 
the Veteran reported that exposure to explosions as a marine 
led to the development of his vertigo and hearing loss.  The 
Veteran reported that he relies on lip reading due to his 
deteriorating hearing.  He has particular trouble speaking on 
the phone, in restaurants, or in situations with backgrounds 
noise.  He also has difficulty hearing high-pitched sounds.  
The physician concluded by determining that the Veteran has a 
past medical history of hearing loss, secondary to exposure 
to military explosions while on active duty. 

The claims folder also contains a statement, dated August 12, 
2007, in which a private physician indicated that, upon 
review and examination of the Veteran's medical history, he 
concurred with the July 31, 2007 findings of the VA physician 
that the Veteran has hearing loss secondary to exposure and 
explosions while on active duty.  See Dr. G.W.J., M.D. 
treatment record, August 2007.  

The Board has also considered the Veteran's own lay 
statements, and, in this regard, it should be noted that the 
Veteran is competent to offer a description of the symptoms 
he experienced in service, and to describe a continuity of 
symptoms since service.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In light of the conflicting medical opinions and the 
Veteran's own lay assertions that he has experienced 
decreased hearing since an explosion occurred during his 
active duty service, the Board finds that there is at least 
an approximate balance of positive and negative evidence as 
to whether his claimed right ear hearing loss was incurred in 
service.  Therefore, having resolving doubt in favor of the 
Veteran, the Board concludes that service connection is 
warranted for the Veteran's right ear hearing loss. 


ORDER

Entitlement to service connection for hearing loss of the 
right ear is granted



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


